EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Xhibit Corp. We hereby consent to the incorporation by reference on Form S-8 of Xhibit Corp. of our report dated April 16, 2013 with respect to the financial statements of Xhibit Corp. included in its annual report on Form 10-K for the year ended December 31, 2012, filed with the Securities and Exchange Commission on April 16, 2013. /s/ Farber Hass Hurley LLP Camarillo, California September 9, 2014
